Exhibit 10.1




FORM OF CONSULTANT AGREEMENT
This Consultant Agreement (the “Agreement”), is made and entered into effective
September 22, 2020, by and between Banner Bank, a Washington state chartered
commercial bank (the “Bank”), and Richard B. Barton (“Consultant”).
WHEREAS, Consultant has been employed as a senior officer of the Bank (together
with its affiliates, “Banner Bank”) but will retire from Banner Bank at the
close of business on October 31, 2020; and
WHEREAS, Consultant’s experience, knowledge, and contacts in the banking
business are valuable to Banner Bank and Banner Bank desires to engage
Consultant’s services as a consultant for the term hereof, and Consultant is
willing to provide such services.
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

1.          Consultant Services. Banner Bank hereby engages Consultant to
provide services as a consultant to Banner Bank, and Consultant hereby agrees to
provide such services, in accordance with the terms and conditions of this
Agreement.
2.          Term. The term of this Agreement commences on November 1, 2020 and
will continue until the close of business on January 31, 2021 (the “End Date”),
unless earlier terminated by either party by giving thirty (30) days’ written
notice to the other party or the parties agree to extend the term beyond the End
Date on a month-to-month basis.
3.          Duties. During the term hereof, Consultant shall render to Banner
Bank such services of an advisory or consultative nature as Banner Bank may
reasonably request, and Consultant shall be available for advice and counsel to
the officers and directors of Banner Bank at reasonable times so that Banner
Bank may have the benefit of Consultant’s experience, knowledge, contacts or
reputation in the banking business. The parties agree that the services provided
by Consultant under this Agreement are not expected to exceed ten (10) hours per
week on average, such that, after October 31, 2020, the level of the
Consultant’s services to Banner Bank is expected to permanently decrease to no
more than 20% of his past service to Banner Bank.
4.          Independent Consultant. It is expressly understood that Consultant
is an independent contractor under this Agreement and, as such, he shall have no
authority, executive or otherwise, to bind Banner Bank. Consultant is solely
responsible for all federal, state, and local tax obligations arising out of the
payments and benefits provided to Consultant under this Agreement. Consultant
acknowledges that he has been advised by Banner Bank to consult with his own
tax, financial, and legal advisers regarding this Agreement and the tax
consequences of any payments hereunder.
5.          Compensation

   a.          As compensation for the services provided by Consultant under
this Agreement, Banner Bank will pay Consultant (i) a fixed fee of $6,000.00 per
month (the “Fees”), payable monthly during the term of this Agreement, plus (ii)
a lump-sum amount equal to $70,000.00, payable as of the first day of the term
of this Agreement. If the Agreement is terminated on thirty (30) days’ notice by
either party under Section 2, Banner Bank will pay Consultant, on a pro-rata
basis, any Fees then due and payable for any services completed up to and
including the date of the termination.


     b.          As additional compensation for the services provided by
Consultant under this Agreement through the End Date, and conditioned on
Consultant’s performance of such


--------------------------------------------------------------------------------

services through the End Date, Banner Bank is prepared to pay $30,000.00 (the
“Additional Payment Amount”) to Consultant on the End Date. However, Consultant
hereby unconditionally and irrevocably waives any right he may otherwise have
(x) with respect to the Additional Payment Amount and (y) to otherwise control
the disposition of the Additional Payment Amount. Consultant acknowledges and
agrees that (i) absent this waiver, he was entitled to receive the Additional
Payment Amount but has voluntarily decided to waive all of his rights to receive
or claim the Additional Payment Amount (including any right to direct the
disposition of the Additional Payment Amount), and (ii) pursuant to this waiver,
Banner Bank has the sole discretion to determine whether the Additional Payment
Amount will be paid and to whom the Additional Payment Amount will be paid (if
at all), Consultant retains no right to receive, or direct the disposition of,
the Additional Payment Amount, and Consultant releases any claims he may have
with respect to the Additional Payment Amount.


       c.          Unless Banner Bank otherwise agrees in writing, Consultant is
solely responsible for any travel or other costs or expenses incurred by him in
connection with the performance of services under this Agreement, and in no
event will Banner Bank reimburse Consultant for any such costs or expenses.



     d.          The terms and amount of any compensation paid to Consultant for
any services rendered under this Agreement after the End Date shall be agreed to
between the parties on a matter by matter or time-based basis.
6.           Covenant of Confidentiality by Consultant. During and after his
engagement as a consultant hereunder, except for the purpose of carrying out his
duties hereunder, Consultant shall not divulge to others or use for his personal
benefit any non-public information or data acquired by him while in the employ
of Banner Bank or as a consultant for Banner Bank which relates to the methods,
processes, customers or other trade secrets or confidential information of
Banner Bank or the subsidiaries or affiliates of either. To the extent that
Consultant continues to utilize Banner Bank’s email and other electronic
information systems, Consultant shall adhere to Banner Bank’s rules and
procedures pertaining to those systems.
[Signatures appear on the following page.]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Banner Bank and Richard B. Barton agree to the foregoing
Consultant Agreement, effective as of the date first written above.
Banner Bank
By: _____________________________  

Name: ___________________________
Title: ____________________________


Consultant
_________________________________

Richard B. Barton




By signing below, I acknowledge and agree that the waiver under Section 5(b) of
this Agreement applies to any community property rights I may have to the
Additional Payment Amount, and I agree to waive any rights and release any
claims I may have with respect to the Additional Payment Amount, including any
right to direct the disposition of the Additional Payment Amount.
__________________________________

Georgette Barton
Spouse of Richard B. Barton







--------------------------------------------------------------------------------
